


Exhibit 10.4
March 1, 2012




Mr. Charles. P. Pizzi,
Chair, Compensation Committee
c/o Brandywine Realty Trust
555 East Lancaster Avenue
Suite 100
Radnor, PA 19087
Mr. Walter D'Alessio
Chairman, Board of Trustees
c/o Brandywine Realty Trust
555 East Lancaster Avenue
Suite 100
Radnor, PA 19087





Gentlemen:


As part of our collective effort to continue the alignment of our compensation
programs with best pay practices, this letter confirms that the computation of
amounts that may become payable to me under any paragraph of Section 17 of my
employment agreement dated February 9, 2007 with Brandywine Realty Trust shall
not include amounts paid, payable or awarded to me pursuant to Section 6 of the
employment agreement.


Sincerely,
 
/s/ Gerard H. Sweeney
 
Gerard H. Sweeney









Acknowledged:


/s/ Charles P. Pizzi__________            
Charles P. Pizzi




/s/ Walter D'Alessio_________            
Walter D'Alessio




